Exhibit 10.1

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATED
PURSUANT TO THE TERMS OF (1) THE DEBT SUBORDINATION AGREEMENT DATED AS OF
DECEMBER 3, 2007, AMONG WLR RECOVERY FUND III, L.P., AS SUBORDINATE CREDITOR,
MAKER, AS DEBTOR AND GENERAL ELECTRIC CAPITAL CORPORATION, AS AGENT (THE “GE
DEBT SUBORDINATION AGREEMENT”), AND (2) THE DEBT SUBORDINATION AGREEMENT DATED
AS OF DECEMBER 3, 2007, AMONG WLR RECOVERY FUND III, L.P., WLR IV PARALLEL ESC,
L.P. AND WLR RECOVERY FUND IV, L.P., AS SUBORDINATE CREDITORS, MAKER, AS DEBTOR
AND THE PURCHASERS NAMED THEREIN (THE “NOTEHOLDER DEBT SUBORDINATION
AGREEMENT”), AND PAYEE AND EACH OTHER HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, ACKNOWLEDGES AND AGREES TO SUCH SUBORDINATION.

FORM OF PROMISSORY NOTE

 

$                    December 29, 2008

FOR VALUE RECEIVED, International Textile Group, Inc., a Delaware corporation
(the “Maker”), hereby promises to pay on June 6, 2012 (the “Maturity Date”) to
the order of                      (the “Payee”), at 1166 Avenue of the Americas,
27th Floor, New York, New York 10036, or such other place as the Payee may
designate in writing, in lawful money of the United States of America, the
principal sum of                  ($                 ), or such lesser amount as
may be advanced hereunder, together with interest (calculated on an assumed year
of 360 days, for the actual number of days elapsed) from the date hereof on the
unpaid principal balance at the rate of 18% per annum. Accrued but unpaid
interest on this Note shall be converted to additional principal amounts on the
last day of each September and March.

The principal of or interest on this Note may be prepaid in whole or in part at
any time and from time to time without premium. This Note shall be paid without
deduction by reason of any set-off, defense or counterclaim of the Maker.

The occurrence of any one or more of the following events shall constitute an
Event of Default under this Note: (i) the failure to pay principal of or
interest on this Note as and when due, which failure continues for 15 days after
Payee shall have given Maker written notice of such failure to pay; (ii) the
commencement of a proceeding against the Maker for dissolution or liquidation,
or the voluntary or involuntary termination or dissolution of the Maker; or
(iii) insolvency of, the appointment of a custodian, trustee, liquidator or
receiver for any of the property of, an assignment for the benefit of creditors
by, or the filing of a petition under any bankruptcy, insolvency or debtor’s
relief law, or for any readjustment of indebtedness, composition or extension by
or against the Maker.

The Maker agrees that upon an Event of Default under this Note, then all or any
part of the unpaid principal balance of and interest on this Note, after written
notice to the Maker as set forth above, shall immediately become due and
payable; provided however, that upon the occurrence of an Event of Default
described in clauses (ii) and (iii) above, the unpaid balance and accrued but
unpaid interest shall become due and payable without notice or demand. If an
Event of Default occurs, the Maker agrees to pay to the Payee all expenses
incurred by said Payee, including reasonable attorneys’ fees, in enforcing and
collecting this Note.



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATED, PURSUANT TO (1) THE DEBT SUBORDINATION AGREEMENT DATED AS OF
DECEMBER 3, 2007, AMONG WLR RECOVERY FUND III, L.P., AS SUBORDINATE CREDITOR,
MAKER, AS DEBTOR AND GENERAL ELECTRIC CAPITAL CORPORATION, AS AGENT (THE “GE
DEBT SUBORDINATION AGREEMENT”), AND (2) THE DEBT SUBORDINATION AGREEMENT DATED
AS OF DECEMBER 3, 2007, AMONG WLR RECOVERY FUND III, L.P., WLR IV PARALLEL ESC,
L.P. AND WLR RECOVERY FUND IV, L.P., AS SUBORDINATE CREDITORS, MAKER, AS DEBTOR,
AND THE PURCHASERS NAMED THEREIN (THE “NOTEHOLDER DEBT SUBORDINATION AGREEMENT”
AND TOGETHER WITH THE GE DEBT SUBORDINATION AGREEMENT, COLLECTIVELY, THE
“SUBORDINATION AGREEMENTS”):

(A) NO CASH PAYMENT OF PRINCIPAL OR INTEREST UNDER THIS NOTE MAY BE MADE BY THE
MAKER TO THE PAYEE OR OTHER HOLDER HEREOF, NOR ACCEPTED BY THE PAYEE, OR SUCH
OTHER HOLDER, FROM THE MAKER UNLESS SUCH PAYMENT IS EXPRESSLY PERMITTED PURSUANT
TO THE SUBORDINATION AGREEMENTS.

(B) THE PAYEE OR SUCH OTHER HOLDER, BY ITS ACCEPTANCE HEREOF, AGREES THAT IT
WILL PROMPTLY PAY OVER AS REQUIRED PURSUANT TO THE SUBORDINATION AGREEMENTS ANY
CASH PAYMENTS (WHETHER PRINCIPAL OR INTEREST, OR OTHERWISE) RECEIVED UNDER THIS
NOTE IN CONTRAVENTION OF THE FOREGOING CLAUSE (A).

Failure of the Payee hereof to assert any right contained herein will not be
deemed to be a waiver thereof.

Notwithstanding any other provision in this Note, the Maker may, and intends to,
comply with all United States federal withholding tax and information reporting
requirements in respect of payments under this Note that the Maker reasonably
believes are applicable under the Internal Revenue Code of 1986, as amended, and
the Treasury regulations promulgated thereunder, and any amounts so withheld
shall be treated as payments on this Note.

In the event any one or more of the provisions of this Note shall for any reason
be held to be invalid, illegal or unenforceable, in whole or in part or in any
respect, or in the event that any one or more of the provisions of this Note
operate to invalidate this Note, then and in either of those events, such
provision or provisions only shall be deemed null and void and shall not affect
any other provision of this Note and the remaining provisions of this Note shall
remain operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.

The Maker hereby forever waives presentment, presentment for payment, demand,
protest, notice of protest, notice of dishonor of this Note and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note.

 

- 2 -



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the principles of conflicts of laws
thereof, and shall be binding upon the successors and assigns of the Maker and
shall inure to the benefit of the successors and assigns of Payee. Time is of
the essence in the Maker’s performance of its obligations hereunder.

This Note may be assigned by Payee, in whole or in part, to WL Ross & Co., LLC,
or any affiliated fund of WL Ross & Co., LLC, provided that the assignee thereof
is or becomes a party (through joinder or otherwise) to each of the
Subordination Agreements.

 

INTERNATIONAL TEXTILE GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

- 3 -